Hosmer, Ch. J.
Two questions are raised in this case ; 1st Whether the testimony was duly admitted; and 2ndly, Whether the charge to the jury, in one particular, was correct.
1. To show that Wright was not a pauper, within the meaning of the law, testimony was adduced, by the defendant, to prove, that the plaintiff had in his hands, during the supplies advanced, a promissory note, in favour of the said Wright, and against one Sylvanus Stewart, a man of property ; and that a conversation and negotiation were had concerning the delivery of the note to the select-men of Sherman, at which time the plaintiff declared, that it was the property of Wright. To rebut this evidence, the plaintiff offered testimony to show, that in a subsequent conversation with the select-men, the project of negotiation still continuing, he affirmed, that Wright was not *246the owner of the preceding note. This evidence the judge admitted.
It is a correct principle, that the whole of a conversation must be taken together, in order to show, distinctly, the full meaning and sense of the party; and the same rule is equally applicable to answers in chancery. 1 Phil. Ev. 79, and the cases cited in the note. The question is merely this; whether a particular conversation is part of a preceding conversation, because a negotiation begun was still pursued. Every person, who understands the meaning of the enquiry, must answer, from intuitive evidence, that the conversation, in the manner above-mentioned, was not the same. The past and future cannot thus be brought together, in order to form an artificial identity. The law never intends, that a party may make evidence for himself, from his own declarations, but merely, that the meaning of a conversation shall not be perverted, by proof of apart of it only. The admission of the evidence, was in contravention both of the letter and the reason of the rule.
2. With respect to the charge, the case was put, by the judge, on a wrong ground. The jury were directed to enquire, whether Wright had property, of which the plaintiff could avail himself; wheras, the only legal enquiry was, whether Wright was a pauper. Whether the property was accessible or not, or could be reached by the plaintiff, was not a proper enquiry. The obligation of the town of Sherman, depends on the question of Wright’s pauperism, and not on the difficulty of obtaining his property. If he had estate, he was bound to support himself; and no person, by administering to his request, and not to his necessities, could claim a reimbursement from the town of Sherman.
Peters, Brainard and Bristol, Js. were of the same opinion.
New trial to be granted